                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

MARK S. LEWIS,
ADC #650548                                                                      PLAINTIFF

v.                                   3:17CV00196-KGB-JTK

GRIMES, et al.                                                                DEFENDANTS

                                           ORDER

       Plaintiff has responded to the Court’s November 8, 2018 Order, stating that Defendant

Grimes’ last-known address is the Greene County Detention Center, and not the Craighead County

Detention Center. (Doc. No. 34) Accordingly,

       IT IS, THEREFORE, ORDERED that the Clerk of the Court shall prepare summons for

the Defendant Officer Grimes and the United States Marshal shall serve a copy of the summons

and Amended Complaint (Doc. No. 27) on Defendant Grimes in care of the Greene County

Detention Center, 1809 N. Rockingchair Road, Paragould, Arkansas 72450, without prepayment

of fees and costs or security therefore.

       IT IS SO ORDERED this 29th day of November, 2018.




                                           _________________________________
                                           JEROME T. KEARNEY
                                           UNITED STATES MAGISTRATE JUDGE




                                               1
